Harris, J.:
This case was presented to us originally on a petition for a writ of error, to revise the judgment of the circuit judge in vacation, refusing to allow the defendant bail, the late act of the legislature having made the writ of error in criminal cases, in *1168this respect, a writ of right. The case is now submitted to us on the error assigned.
On examination of the evidence in the cause, now appearing on the record, we think it perhaps most consistent with the lib- ' eral policy of our Constitution and laws to allow this application for bail. "We refrain from any comment on tbe testimony, or the expression of any opinion as to the guilt of the accused, or the degree of the offense. "We do not intend to intimate an opinion that he may not bé guilty of murder, or that he may not he wholly innocent. This will he the province of the jury who shall hear the evidence. We wish it understood that, on application for hail, we may grant the application even in cases where a jury might and perhaps ought, on the same evidence, to render a verdict of guilty of murder.1 So much depends on the incidents of a trial by jury, the manner of the witnesses, their intelligence, their seeming bias or fairness, that cannot be brought before tbis court, which yet should have a material bearing on the weight of evidence, that we deem it unsafe that ' the opinion of the high court in granting or refusing bail should be adopted as a criterion for the jury by which to determine the guilt or innocence of the accused.
Let the judgment below he reversed, and the defendant admitted to hail, upon his entering into recognizance himself in the sum of two thousand dollars, with two good securities jointly and severally in a like sum, to he entered into before tíie sheriff of Eankin county, Mississippi. This sum is fixed by this court, upon proof of the insolvency of the prisoner.

 This case, together with the cases of Wray and Beall, are fully considered in the opinion of the court in the ease of Street v. State, where the doctrine above laid down is overruled. See 43 Miss. R., 1.